Title: To Benjamin Franklin from Nicolas-Maurice Gellée, 24 March 1779
From: Gellée, Nicolas-Maurice
To: Franklin, Benjamin


Sir
Passy March 24 1779
When you have been pleased to accept of my Services as Secretary, you did me the Honor to mention that, in Case I should after some Time be found fit, you would make a more particular Agreement.
I thought it most proper, before reminding you of the Matter, to wait till the Affairs should be settled on a more firm Basis, as they are now, when your Correspondence likely to spread wider around, influenc’d by your one Genius, will afford me in many Respects more Occasions of proving to you my Zeal for your Person and your Cause.
With the utmost Respect and strongest Attachment I have the Honour to be Sir your most obedient and most humble Servant
N M Gellée
His Excy. B Franklin
 
Notation: Gellé, Mar 24. 1779.
